Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD COMPLAINT:
Immunosuppressive Drugs
(LCD No. L33824)

Docket No. C-16-603
Decision No. CR4656

Date: July 11,2016

DECISION DISMISSING CASE

Felicé Gammella, the sole aggrieved party, submitted correspondence to me dated July 8,
2016, requesting to withdraw his LCD in accord with the requirements of 42 C.F.R. §
426.423(a)-(c)(1). Pursuant to 42 C.F.R. § 426.400(b)(7), I must dismiss a LCD
complaint if the aggrieved party withdraws it. Accordingly, I dismiss the complaint.
The aggrieved party may not file another complaint with respect to the same coverage
determination for six months.

/s/
Steven T. Kessel
Administrative Law Judge

